Order granting motion of defendant Bayhead Holding Corporation to vacate notice of examination before trial and to vacate subpoena duces tecum reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Examination to proceed on five days’ notice at the place and hour stated in the notice to take testimony. The examination sought herein relates to the allegations of the complaint and the plaintiff was entitled to the examination sought as a matter of course. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.